Colb, J.
The evidence is uncontradicted that there was a mistake in the mortgage executed by "Wilson and wife to the plaintiff; and the sole question in the case is, whether the defendant Job had notice, when he took his mortgage from Bentley, of the existence of that mortgage, and that it was intended by the parties thereto to be upon the southwest quarter of the southeast quarter of section thirty-five. The learned circuit court found, in effect, that Job had notice of the first-named mortgage and of the mistake therein, when he took his mortgage from Bentley, and therefore that he is not an innocent subsequent incumbrancer. It seems to us that the decided weight of testimony sustains that view. "We do not propose to discuss the evidence; for to do so would subserve no useful purpose. But it is sufficient to say that according to the testimony of several witnesses, Job admitted that he knew of the prior incumbrance when he took his mortgage. It is true, Job denies that he made any such admissions, and he testified that he had no knowledge nor reason to believe that MoLcmghlin had a mortgage on that tract of land. But still, if the testimony of a number of apparently truthful and disinterested witnesses is to be believed, he did have notice of the MoLcmgKUm mortgage before his own was executed and delivered. The testimony of the witness Shumway, to say nothing of the other evidence which tends to establisli the same fact, is direct and positive, that he had a conversation with Job before Mrs. Bentley had signed his mortgage, in which conversation he informed Job that MoLauqhlm had a *469mortgage on the southwest quarter of the southeast quarter of section thirty-five. The defendant Job substantially admits the correctness of Shumway’s testimony as to this conversation. It appears that the consideration for the Bentley mortgage was a span of horses. It was in the power of Job to have recovered his property when he learned of the existence of the McLaughl-m mortgage, if he deemed the forty insufficient security for the payment of both mortgages. It seems to us that notice of the MoLcmghlin mortgage was so clearly and directly brought home to Job that he cannot claim to have taken his mortgage in good faith, so as to be entitled to protection. We therefore think the judgment of the circuit court was correct, and must be affirmed.
By the Court. — Judgment affirmed.